Citation Nr: 0209585	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  99-25 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, 
Inc.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from September 1947 to April 
1951.  The veteran and appellant were married from July 1951 
until his death in May 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision by a Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
service connection for the cause of the veteran's death and 
denied entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C. § 1318.  A 
notice of disagreement was received in August 1999; a 
statement of the case was issued in October 1999; and a 
substantive appeal was received in December 1999.  

The Board previously considered the appellant's claim in 
February 2001, remanding the issue to the RO for further 
development and adjudication, in light of the enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West Supp. 2001).  The Board 
specifically directed the RO to obtain the clinical records 
from the veteran's terminal hospitalization in May 1999 and 
to obtain an opinion from a specialist in cardiovascular 
disease, as to the relationship, if any, between the 
veteran's death and any incident of his military service, 
including service-connected post-traumatic stress disorder 
(PTSD).  The appellant was provided notice of the VCAA by 
letter in March 2001.  The VA hospital records were received 
in October 2001 and a VA physician provided the requested 
medical opinions in April 2002.  



FINDINGS OF FACT

1. The veteran died on May [redacted], 1999.  The death certificate 
listed the immediate cause of death as hemorrhagic 
cardiovascular accident (CVA).  The death certificate also 
listed severe cardiomyopathy, atrial fibrillation, and 
"flutter" as other significant conditions contributing to 
death but not resulting in the underlying cause.  

2. At the time of his death, the veteran had the following 
service-connected disabilities:  Major depression with 
PTSD with a 100 percent evaluation, effective from 
December 17, 1992; Duodenal ulcer with a noncompensable 
evaluation, effective since August 19, 1982; and 
Dermatophytosis with a noncompensable evaluation, 
effective since January 4, 1951.  

3. The veteran's service-connected psychiatric disorder 
contributed to the development of a chronic heart 
disorder; medication for this heart disorder in turn 
contributed to the fatal hemorrhagic cerebrovascular 
accident (CVA).


CONCLUSION OF LAW

Service-connected major depression with PTSD substantially 
contributed to the cause of the veteran's death.  38 U.S.C.A. 
§§ 1110, 1131, 1310, 5107 (West 1991 & Supp. 2001); Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100 et 
seq. (West Supp. 2001); 38 C.F.R. §§ 3.310, 3.312 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001).  This newly enacted legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
VA to do otherwise and the Secretary has done so.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  The 
record in this case includes records of final 
hospitalization, an opinion (based on review of the record) 
by a VA physician, VA outpatient and inpatient treatment 
records, and statements from the appellant and her children.  
No additional pertinent evidence has been identified by the 
appellant as relevant to the issue on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with the claim. 

Furthermore, the appellant has been notified of the 
applicable laws and regulations, which set forth the criteria 
for entitlement to service connection for the cause of 
the veteran's death.  The discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and correspondence from the RO have informed the claimant of 
the information and evidence necessary to warrant entitlement 
to the benefit sought.  In a March 2001 letter, the RO 
defined the duties to notify and assist and indicated what 
the evidence must show, what evidence was in the possession 
of the RO, and what assistance would be provided to the 
appellant.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the appellant in 
the development of the claims and has notified the appellant 
of the information and evidence necessary to substantiate the 
claims.  In addition, as the benefit sought is granted 
herein, further development and notice would only delay final 
positive resolution of the appellant's claim.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


I. Factual Background

The veteran was hospitalized during service with an initial 
diagnosis of combat exhaustion, after being evacuated from a 
combat zone in Korea.  The veteran was recommended for 
discharge due to his psychiatric disorder (diagnosed during 
service as emotional instability reaction).  

By rating decision in October 1951, VA granted service 
connection for anxiety state with combat fatigue with a 50 
percent evaluation effective from April 19, 1951 to October 
18, 1951 and a 10 percent evaluation from October 19, 1951.  
During the veteran's lifetime the evaluation and specific 
diagnosis of this condition were revised several times, to 
include temporary total evaluations due to hospitalization.  

The first medical notation of a heart disorder was during 
hospitalization from May to July 1972, when the veteran was 
diagnosed with hypertension.  The veteran reported a history 
of elevated blood pressure since 1966.  Service connection 
for hypertension was denied in the September 1972 rating 
decision and again in August 1977.  A VA examination in 
August 1982 noted a diagnosis of arteriosclerotic heart 
disease (ASHD) with myocardial infarction and hypertension.  
Hospital discharge summary in November 1987 noted a history 
of coronary artery bypass graft eight years previous and a 
current diagnosis of coronary artery disease (CAD).  A second 
coronary bypass graft was performed in August 1991.  
The veteran filed no further claims for service connection 
for a heart disorder during his lifetime.  

The veteran was hospitalized in October 1998 at a private 
hospital for paroxysmal supraventricular tachycardia, 
subendocardial infarction, atrial flutter, congestive heart 
failure, atrial thrombus, dilated cardiomyopathy, coronary 
atherosclerosis, severe secondary pulmonary hypertension, 
essential hypertension, status post aortocoronary bypass, 
diabetes mellitus, asthma, hypercholesterolemia.  A cardiac 
catheterization was performed.  

The veteran was hospitalized in May 1999 with complaints of 
decreased exercise tolerance and dyspnea on exertion with 
shortness of breath.  Diagnoses of severe ischemic dilated 
cardiomyopathy, severe and refractory congestive heart 
failure, atrial flutter or ectopic atrial tachycardia, 
intracerebral bleed, possible pneumonia, and microcytic 
anemia were reported.  Medications included Coumadin.  
The veteran died during hospitalization.  The discharge 
summary noted that the veteran had suffered a fall two days 
prior to his death with no stigmata of injury, except a small 
abrasion on the top of his head.  Computed tomography (CT) 
scan, the day prior to death showed a small intraparenchymal 
bleed, which showed massive extension later that day.  The 
report of CT scan noted that the veteran had a "fairly 
significant" scalp laceration/hematoma, and it was "quite 
possible that intraparenchymal hematoma is a result of his 
fall on 5/23."  

The veteran died on May [redacted], 1999.  The death certificate 
listed the immediate cause of death as hemorrhagic 
cardiovascular accident (CVA).  The death certificate also 
listed severe cardiomyopathy, atrial fibrillation, and 
"flutter" as other significant conditions contributing to 
death but not resulting in the underlying cause.  At the time 
of his death, the veteran had the following service-connected 
disabilities:  Major depression with PTSD with a 100 percent 
evaluation, effective from December 17, 1992; Duodenal ulcer 
with a noncompensable evaluation, effective since August 19, 
1982; and Dermatophytosis with a noncompensable evaluation, 
effective since January 4, 1951.  The veteran's combined 
evaluation had been 100 percent since December 17, 1992.  

A VA physician reviewed the veteran's claims file in April 
2002.  The physician noted that the veteran died while 
hospitalized at a VA facility in May 1999 and noted the cause 
of death reported on the death certificate.  The physician 
also noted the veteran's history of CAD with bypass surgery 
in 1979 and 1991 and diagnosis of severe cardiomyopathy.  
Risk factors for development of CAD included hypertension, 
diabetes mellitus, tobacco use, and hyperlipidemia.  It was 
noted that the veteran was 100 percent service-connected for 
major depression with PTSD.  

The physician stated that CAD is multifactorial in origin and 
that the veteran had all of the currently identified major 
risk factors, including family history, hypertension, 
diabetes mellitus, smoking, and hyperlipidemia.  However, 
psychological risk factors for the development of CAD are 
becoming apparent in the medical literature.  The physician 
summarized recent published research relating psychosocial 
factors, including hostility, to heart disease.  The 
physician concluded that "it is reasonable to conclude that 
service-connected Major Depression with PTSD contributed to 
the development of...[the veteran's]...heart disorder.  Certainly 
the contribution of his service-connected condition cannot be 
excluded on the basis of current scientific knowledge."  

Further, the VA physician stated that the veteran's use of 
Coumadin for his heart disorder "certainly contributed to 
the hemorrhagic CVA that was the immediate cause of his 
death.  Therapy with blood thinners such as Coumadin increase 
the risk of intracranial hemorrhage...."  The physician also 
concluded that the veteran's intracerebral hemorrhage was of 
a size that is almost uniformly fatal, regardless of 
underlying comorbid condition.  Therefore the physician did 
not believe that the severity of the veteran's PTSD had a 
material influence in accelerating the veteran's death, nor 
did the debilitating effects and general impairment of health 
dure to service-connected PTSD render the veteran less 
capable of resisting the effects of the hemorrhagic CVA that 
caused the veteran's death.  


II. Analysis

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  A principal cause of death is a disability that, 
singly or jointly with another condition, was the immediate 
or underlying cause of the death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is one not related to the principal cause, but that 
"contributed substantially or materially;...combined to cause 
death;...[or] aided or lent assistance to the production of 
death."  38 C.F.R. § 3.312(c)(1). 

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  
Additionally, disability, which is proximately due to or the 
result of a service-connected disease or injury, shall be 
service connected.  38 C.F.R. § 3.310. Moreover, where a 
service-connected disability causes an increase in, but is 
not the proximate cause of, a nonservice- connected 
disability, the veteran is entitled to service connection for 
that incremental increase in severity attributable to the 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the  
benefit of the doubt to the appellant.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  However, the benefit of the 
doubt rule is inapplicable when the Board finds that a 
preponderance of the evidence is against a particular claim.  
Ortiz v. Principi, 274 F.3d 1361 (2001).

As an initial matter, the Board notes that the appellant's 
representative stated that the RO had not appropriately 
considered the veteran's prisoner of war (POW) status.  
Although the record shows combat service in Korea, the 
service medical records do not indicate that the veteran was 
a POW, nor did the veteran, himself, ever assert that he had 
been a POW.  Therefore, any presumptions available to POWs 
are not for application here.  

In the instant case, at the time of his death, the veteran's 
major depression with PTSD, duodenal ulcer, and 
dermatophytosis had been awarded service connection.  The 
veteran had sought service connection for hypertension, which 
had been denied in September 1972 and August 1977.  The 
veteran had not sought service connection for any of his 
other heart disabilities.  The conditions listed as 
contributing to the veteran's death on his death certificate 
had not been previously granted service connection.

However, the VA physician, whose opinion was sought by the 
Board to clarify this exact issue, opined that the veteran's 
service-connected PTSD contributed to the development of the 
veteran's heart disorder.  Two of the contributing causes of 
death listed on the death certificate were severe 
cardiomyopathy and atrial fibrillation.  Further, the VA 
physician opined that medication for treatment of the 
veteran's heart disorder (previously opined as related to a 
service-connected disability) (Coumadin) "certainly 
contributed" to the hemorrhagic CVA, which was the immediate 
cause of death.  Therefore, the record contains a competent 
medical opinion, based on review of the complete medical 
record, providing an opinion that the veteran's death was 
related to his service-connected PTSD in two ways:  
First, that the veteran's psychiatric condition contributed 
to the heart disorder that was a contributing cause of death; 
and Second that medication for this secondary condition led 
directly to the immediate cause of death.  Although the VA 
physician stated that the PTSD, in itself, did not hasten the 
veteran's death, the previous opinions provided that the PTSD 
was related to the direct causes of the veteran's death.  
There is no medical opinion to the contrary.  

Service connection for the cause of the veteran's death may 
be granted if a service-connected disability contributes 
substantially or materially to the cause of death.  The 
record contains an uncontradicted medical opinion providing 
that exact conclusion.  The Board finds that the 
preponderance of the evidence supports a finding that 
the veteran's service-connected PTSD contributed to his 
death. 38 U.S.C.A. §§ 1110, 1131, 1310, 5107; 38 C.F.R. 
§§ 3.310, 3.312.  




ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

